NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-10, 12-13 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as being indefinite as the recited limitation "calculating proppant strength from at least the displacement sensor data" is confusing. One of ordinary skill in the art fails to ascertain how the proppant strength is measured using only the displacement sensor data, as claimed in claim 1. The examiner turns to the originally filed specification and best understood by the examiner, para.[0026] of PGPub discloses that “The computer then measures LVDT and pressure gage signal and calculates API standard valves for proppant strength at pressure values of about 4000, about 5000, and about 6000 psi 216. The computer also collects acoustic emission sensor data in combination with the pressure and LVDT measurements to calculate exact valves for proppant pack strength.” Thus, not only the displacement sensor data but also other data are used to measure the proppant strength which is missing in the claim. Claim 1 recites the limitation "a pressure piston". Another "a pressure piston" is cited earlier. Are the pistons same? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention.
Claims 2-5, 7-10, 12-13, 15-22 are rejected as they fail to correct the problem of claim 1 from which they depend.
Claim 22 is rejected as being indefinite as the recited limitation "determining if the proppant may be used in a fluid for a wellbore treatment operation" is confusing. One of ordinary skill in the art fails to ascertain the connection of claim 22 with claim 1 as it is not clear based on which parameter(s) or method step(s) it is determined whether the proppant may be used in a fluid for a wellbore treatment operation and the related limitations mentioned in the claim. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10, 12-13, 20 and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Thomas et al. (WO 9716716 A1, “Thomas”).
Claim 1, Thomas teaches a method for real time crush testing of proppants (page-3; line 15 – page-6; line 17), the method comprising: loading proppant (the green sand filling, page-3; lines 26-28) into an apparatus comprising: a body with a chamber (fig.1; element 50) configured to accept a pressure piston and proppant (page-9; lines 5-17 discloses “Compacting tool 86 is located on the end of cylinder ram 84. The cylinder ram 84 and compacting tool 86 are extended downward and outward from compacting cylinder 82 and into container 50. As compacting tool 86 enters container 50, the sand 22 is compacted into a sand sample 20.”); a pressure piston (fig.1&16; element 86) configured to slide in said chamber such that proppant may be at least one of: loaded into the chamber, crushed in the chamber, emptied from the chamber, and combinations thereof (page-9; lines 5-17 discloses “Compacting tool 86 is located on the end of cylinder ram 84. The cylinder ram 84 and compacting tool 86 are extended downward and outward from compacting cylinder 82 and into container 50. As compacting tool 86 enters container 50, the sand 22 is compacted into a sand sample 20.”); a pressure transducer (fig.3; elements 94) located in the bottom of the chamber (page-9; lines 5-17 discloses “This pressure is measured by the load cell 94 located just beneath bottom plate 90.”); and a displacement sensor (fig.16; element 302) located in a position to measure the linear displacement of the pressure piston (p-13; lines 13-21 discloses “This deformation is measured in real time by a linear transducer 302, which measures the displacement of the cylinder extension or piston extension, to measure the deformation of the sample sand plug 24 when increasing pressure is applied.”); compressing the proppant with the pressure piston to a pressure resulting in a proppant pack (compaction of sand is disclosed in page-4; lines 4-10); calculating the amount of proppant material in the proppant pack (page-4; lines 21-27); increasing pressure on the proppant pack until the sample is crushed (page-7; lines 17-26); and calculating proppant 

Regarding Claim 2, the method of claim 1 is taught by Thomas.
Thomas further teaches that the method further comprising a channel in the body configured to load proppant from a proppant supply into to the chamber wherein the loading of the proppant into the chamber comprises lifting the pressure piston to a top position above the channel for a period of time until the desired amount of proppant has been loaded into the chamber (page-3; lines 26-30, page-8; lines 14-22). 

Regarding Claim 3, the method of claim 1 is taught by Thomas.
Thomas further teaches that the method further comprising: a slot in the body configured to accept a base platen (fig.1; element 42), wherein the slot enters a portion of the chamber (shown in fig.1); and a base platen, configured to slide in the slot such that a portion of the base platen forms the bottom of the chamber when the apparatus is crushing proppant, wherein the base platen is configured to slide to a position where at least a portion of the chamber bottom is open (open  bottom 56) after crushing proppant (shown in fig.1 and discussed in p-10; lines 1-13). 

Regarding Claim 5, the method of claim 3 is taught by Thomas.


Regarding Claim 7 the method of claim 1 is taught by Thomas.
Thomas further teaches that calculating the amount of proppant is accomplished by using the displacement sensor measurements to determine the distance of the bottom of the pressure piston from the bottom of the chamber and multiplying by the cross sectional area of the portion of the chamber with the proppant sample (page-49; lines 1-14, page-10; lines 23-32). 

Regarding Claim 10, the method of claim 2 is taught by Thomas.
Thomas further teaches that the pressure piston is adapted to slide to a position above the channel to allow the proppant to be loaded into the chamber (p-15; lines 3-12).

Regarding Claim 12, the method of claim 1 is taught by Thomas.
Thomas further teaches that calculating the amount of proppant material in the proppant pack is determined by signals from the displacement sensor (p-7; lines 7-10). 

Regarding Claim 13, the method of claim 1 is taught by Thomas.
Thomas further teaches that the green sand compression test may also be performed wherein a green sand compression piston 86 is applied to the upper or top surface of the extruded sample 24 and pressure is applied to deform the sample 24. This deformation is measured in real 
Thomas does not explicitly teach regarding increasing pressure on the proppant pack until the sample is crushed includes receiving displacement sensor data at various pressure values for calculating API proppant strength wherein the pressures are at least one of about 4000 psi, about 5000 psi about 6000 psi and combinations thereof.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply such pressure, since it has been held to be within the general skill of a worker in the art to apply a known technique, in this instance to apply pressure to crush the sample, to a known method as taught by Thomas, ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 20, the method of claim 1 is taught by Thomas.
Thomas further teaches that the real time crush testing occurs during at least one of a fracturing operation, a gravel packing operation, and combinations thereof (fracture operation is disclosed in p-15; lines 3-12, p-49; lines 15-20). 

Regarding Claim 26, Thomas teaches an apparatus for crush testing proppant (Fig.16, page-13; lines 13-32), the apparatus (Fig.1) comprising: a body with a chamber (fig.1; element at least one of: loaded into the chamber, crushed in the chamber, emptied from the chamber, and combinations thereof (page-9; lines 5-17 discloses “Compacting tool 86 is located on the end of cylinder ram 84. The cylinder ram 84 and compacting tool 86 are extended downward and outward from compacting cylinder 82 and into container 50. As compacting tool 86 enters container 50, the sand 22 is compacted into a sand sample 20.”); a pressure transducer (fig.3; elements 94) located in the bottom of the chamber (page-9; lines 5-17 discloses “This pressure is measured by the load cell 94 located just beneath bottom plate 90.”; and a displacement sensor (fig.16; element 302) located in a position to measure the linear displacement of the pressure piston (p-13; lines 13-21 discloses “This deformation is measured in real time by a linear transducer 302, which measures the displacement of the cylinder extension or piston extension, to measure the deformation of the sample sand plug 24 when increasing pressure is applied.”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8-9, 15-16 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and further in view of Hausot et al. (US 2014/0208841 Al, cited by the applicants, “Hausot”).
Regarding Claim 4, the method of claim 1 is taught by Thomas.
Thomas does not teach an acoustic emission sensor located in the bottom of the chamber. 
However, Hausot teaches an electrically passive device and method for in-situ acoustic emission, and/or releasing, sampling and/or measuring of a fluid or various material(s) comprising an acoustic emission sensor located in the bottom of the chamber ([0192]; [0183] disclose the acoustic emission events may be recorded using a microphone implemented in the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hausot’s acoustic emission sensor in the system of 

Regarding Claim 8, the method of claim 4 is taught by Thomas in view of Hausot.
Thomas in view Hausot further teaches a control system (fig.13-14; element 200, CPU) for receiving data and analyzing data from at least one of the acoustic emission sensor, the pressure transducer, the displacement sensor, and combinations thereof (p-13; lines 13-21 discloses “This deformation is measured in real time by a linear transducer 302, which measures the displacement of the cylinder extension or piston extension, to measure the deformation of the sample sand plug 24 when increasing pressure is applied.”)

Regarding Claim 9, the method of claim 8 is taught by Thomas in view of Hausot.
Thomas in view Hausot further teaches a display and displaying at least one of the data, the results of the analyzed data, and combinations thereof (Thomas implicitly teaches a display because Thomas’s control system is a computer (“Abstract”) which has a display by default which is well-known in the art). 

Regarding Claim 15, the method of claim 4 is taught by Thomas in view of Hausot.
Thomas in view Hausot further teaches wherein acoustic emission data is collected in combination with pressure data and displacement sensor measurements (pressure and displacement data are collected by the computer of Tomas and when Hausot’s acoustic emission sensor is incorporated in Thomas’s method, it would provide acoustic emission data). 

Claim 16, the method of claim 4 is taught by Thomas in view of Hausot.
Thomas in view Hausot further teaches wherein acoustic emission data, pressure data, and displacement sensor measurements are used to calculate proppant pack strength (pressure and displacement data are collected by the computer of Tomas and when Hausot’s acoustic emission sensor is incorporated in Thomas’s method, it would provide acoustic emission data. One  of ordinary skill in the art would use all three data to calculate proppant pack strength). 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Hausot.
Regarding Claim 35, Thomas teaches a system (fig.1&16) for real time crush testing of proppants, the system comprising: an apparatus configured to: load proppant for crush testing (page-3; lines 26-29), the apparatus comprising: a body with a chamber (fig.1; element 50) configured to accept a pressure piston and proppant (page-9; lines 5-17 discloses “Compacting tool 86 is located on the end of cylinder ram 84. The cylinder ram 84 and compacting tool 86 are extended downward and outward from compacting cylinder 82 and into container 50. As compacting tool 86 enters container 50, the sand 22 is compacted into a sand sample 20.”); a pressure piston (fig.1&16; element 86) configured to slide in said chamber such that proppant may be at least one of: loaded into the chamber, crushed in the chamber, emptied from the chamber, and combinations thereof (page-9; lines 5-17 discloses “Compacting tool 86 is located on the end of cylinder ram 84. The cylinder ram 84 and compacting tool 86 are extended downward and outward from compacting cylinder 82 and into container 50. As compacting tool 86 enters container 50, the sand 22 is compacted into a sand sample 20.”);a pressure transducer (fig.3; elements 94) located in the bottom of the chamber (page-9; lines 5-17 discloses “This 
Thomas does not teach an acoustic emission sensor located in the bottom of the chamber; and a display for displaying the data and the results of the analyzed data.
As to “a display for displaying the data and the results of the analyzed data,” Thomas implicitly teaches a display because Thomas’s control system is a computer (“Abstract”) which has a display by default which is well-known in the art. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hausot’s acoustic emission sensor in the system of Thomas since this is known in the art to use the acoustic emission sensor in the field of sample testing in order for acquiring time-series data.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and further in view of Barron et al. (US 2017/0073919 A1, “Barron”).
Regarding Claim 21, the method of claim 1 is taught by Thomas.
Thomas does not teach the displacement sensor is a linear variable differential transformer (LVDT). 
However, Barron teaches the displacement sensor is a linear variable differential transformer (LVDT) [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas’s displacement sensor with Barron’s linear variable differential transformer (LVDT) sensor since this is a known alternatives to measure linear displacement by determining a change in voltage across its system as the tip of the sensor is displaced and converting that measurement into a length [0056].

Allowable Subject Matter
Claims 17, 22 and Claims 18-19 that are depended on claim 17, are objected to as being dependent upon a rejected base claim, but would be allowable if – 
(i) amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and
(ii) rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Maki, Jr. (6,112,599) teaches a sample-holding container having a structure that may be heated and internally pressured with water to subject the sample to its anticipated working conditions as the sample is tested. A single, oil-encapsulated transducer transmits acoustic energy waves through a chamber containing the sample and receives reflections of the waves from the chamber floor. The transducer converts the received reflected acoustic waves to an electrical signal that is analyzed to evaluate the sample. Pressurized water in contact with the sample is employed in the chamber to pressurize the sample during the test. A movable, pressure-responsive barrier between the oil encapsulating the transducer and the water pressurizing the sample maintains the transducer and the sample at the same pressure. A thin membrane between the transducer and the sample permits the transducer to be in physical contact with the sample while protecting the transducer from chemical exposure. Pressure differentials across sensitive components are prevented with a self-resetting pressure relief 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SUMAN K NATH/Primary Examiner, Art Unit 2861